       Case 3:19-cv-00357-DPM Document 3 Filed 12/17/19 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

JEFFERY WEBB and
CHRISTALYNN NEAL                                            PLAINTIFFS

v.                         No. 3:19-cv-357-DPM

JOE SLOCUM, III, Chief Firefighter & Deputy
Sheriff Officer; DOYLE FOWLER,
Mayor/Realtor; THOMAS KENDRICK, Game
Fish; BRADLEY BEEVLES, Chief; NICK
WATSON, Officer; JAMES DURHAM, Deputy
Sheriff; and WILLIAM JONES, Officer                        DEFENDANTS

                                  ORDER
     1. Webb's and Neal's joint motion to proceed in forma pauperis,
NQ 1, is granted. They can't afford the filing fee.
     2. The Court must screen their complaint. 28 U.S.C. § 1915(e)(2).
They've listed seventeen claims, but provide no facts. The Court's rules
require a short and plain statement of facts that show a plausible
violation   of   some    particular   law.     FED.   R.    CIV.   P.   8(a);
28 U.S.C. § 1915(e)(2)(B)(ii).   Webb and Neal must therefore file an
amended complaint that includes facts.        The Court needs to know
particulars: who did what, and when? If they don't file an amended
complaint by 17 January 2020, then the Court will dismiss their case
without prejudice. LOCAL RULE 5.5(c)(2).
 Case 3:19-cv-00357-DPM Document 3 Filed 12/17/19 Page 2 of 2




So Ordered.

                                            (/
                            D .P. Marshall Jr.
                            United States District Judge




                            -2-
